Order reversed on the law, without costs, and motion denied, without costs. Memorandum: This is a proceeding under article 78 of the Civil Practice Act to review the refusal of the State Liquor Authority to renew petitioners’ wholesale beer license. The order appealed from stays the Authority from interfering with the operation of petitioners’ business until the determination in said review proceeding and directs the issuance of such license “ subject to the determination of the pending proceedings to review said Authority’s action herein.” There is no authority in law for such an order and *1024it must be reversed. All concur. (Appeal from an order of Monroe Special Term directing the State Liquor Authority to issue a temporary wholesale beer license to petitioner and staying the Authority from interfering with petitioners’ lawful operation of their business until determination and review of the proceedings.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.